Citation Nr: 1735268	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1962 to June 1965.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As a preliminary matter, the Board notes that there appears to be some confusion regarding the status of the issue on appeal.  In the August 2011 rating decision on appeal, the RO denied the Veteran entitlement to service connection for bilateral hearing loss and, separately, granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating.  In his August 2011, Notice of Disagreement, the Veteran indicated that he wanted to appeal the RO's decision denying him entitlement to service connection for hearing loss.  

In March 2012, the RO issued a Statement of the Case regarding the denial of the Veteran's claim for service connection for bilateral hearing loss, following which the Veteran filed a VA Form 9 in May 2012.  However, the Veteran's VA Form 9 also indicated that the Veteran wished to appeal the tinnitus issue.  As the Veteran's VA Form 9 was filed within one year of the August 2011 rating decision adjudicating the issue of tinnitus, the RO issued a separate Statement of the Case on that issue in August 2013.  The Board notes that the record does not contain a completed VA Form 9 or its equivalent with regard to the August 2013 SOC, adjudicating the tinnitus issue.  

Following certification of the issue of the Veteran's entitlement to service connection for bilateral hearing loss to the Board, the Veteran's representative filed a VA Form 21-4138, Statement in Support of Claim, indicating his "desire to drop his appeal."  However, a subsequent VA Report of General Information reflects that the Veteran wished to withdraw his appeal as to the issue of tinnitus.  Specifically, the Veteran "stated that had he known that 10% was the max he could get for tinnitus, he would have canceled this before."  Although the Report of General Information reflects that the Veteran would send a signed letter to withdraw his appeal, no such document appears in the record before the Board.  

Based on the foregoing, the Board finds that any appeal as to the issue of tinnitus is not before the Board, as the Veteran did not file anything that can be construed as a VA Form 9 in response to the August 2013 SOC on that issue.  However, given the record before the Board is unclear with respect to the Veteran's desire to withdraw his appeal as to the issue of entitlement to service connection for bilateral hearing loss, the Board will consider that issue.  The Veteran remains free to withdraw his appeal as to that issue if he so desires.  

In his VA Form 9, the Veteran requested a hearing before the Board.  However, he subsequently withdrew his request for a hearing in September 2014.  See 38 C.F.R. § 20.704(e) (2016).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran claims that his current bilateral hearing loss is the result of in-service noise exposure.  He was afforded a VA audiology examination in June 2011, during which he was diagnosed with bilateral sensorineural hearing loss.  However, the Board finds that the VA examination report is inadequate to adjudicate the issue on appeal and, therefore, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).

In his June 2011 opinion, the examiner opined that the Veteran's bilateral hearing loss is less likely than not due to his military service.  He reasoned that, "[b]ased on hearing being WNL [(within normal limits)] at time of separation, but with onset of tinnitus and military noise exposure, acoustic trauma must be considered as occurring while [the Veteran was] in [the] military."  Although the examiner found this likely caused the Veteran's tinnitus, he stated that it did not "necessarily" cause hearing loss.  The examiner, however, provided no supporting rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125   (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").
  
As argued by the Veteran's representative in his May 2017 Informal Hearing Presentation (IHP), "the examin[er]'s rationale is inadequate because it did not consider whether the military acoustic trauma he suffered may have caused delayed hearing loss or explain why - in the opinion of the examiner - such trauma caused tinnitus but not hearing loss."  IHP at 2.  In that regard, the Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159   (1993).  

Finally, in his IHP, the Veteran's representative contends that the June 2011 VA examination is not adequate "because it did not consider whether [the Veteran's] service-connected tinnitus caused or aggravated his hearing loss."  IHP at 2.  In support of his contention, he attached an internet article.  In light of the need for remand for a new examination for the reasons discussed above, the Board finds that the new VA examination should consider this newly raised theory of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board has a duty to address issues that are raised by the Veteran or the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355  (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and any medical studies submitted by the Veteran and his representative.

The Veteran contends that he experienced noise exposure in service from gun fire, hammering, and pounding.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter, that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in-service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

Finally, the examiner should address whether the Veteran's bilateral hearing loss is caused or aggravated by his service-connected tinnitus.  In addressing this issue, the examiner should consider the Veteran's Representative's May 2017 IHP and included internet article.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




